DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
claim 23 is not entitled to the benefit of the prior application.
Response to Amendment
This office action is responsive to the amendment filed on March 26, 2021.  As directed by the amendment: claims 1, 11, and 24 have been amended.  Thus, claims 1-3, 5-11, 13, and 15-24 are presently pending in this application with claims 7-10 and 18-21 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed October 2, 2020.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 24 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 6, 11, 13, 15-17, 22, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Connell (US 20040249235).
	Regarding claim 1, Connell discloses a fluid connector assembly (see below) comprising: 

    PNG
    media_image1.png
    623
    695
    media_image1.png
    Greyscale

a body portion (40 in fig 1); a plug portion located on the body portion (see below), the plug portion comprising a plug fluid path (44 in fig. 2); 

    PNG
    media_image2.png
    623
    695
    media_image2.png
    Greyscale

a tubing (see below), a first end of the tubing being fluidly connected to the plug fluid path (see below) and a second end of the tubing being connected to a cannula interface (see below; the examiner notes that “cannula interface” is not particular defined; the end below is shown to be connected to a small cannula of part 54), a majority of the tubing inclusive of the second end being external to the body portion (see below); 

    PNG
    media_image3.png
    213
    695
    media_image3.png
    Greyscale

a catch feature on a first end of the body portion (50 in fig. 4; see below) and configured to attach to a reservoir (fig. 9) and hold the fluid connector assembly in place before a reusable housing assembly is attached to the reservoir (the examiner notes that the reusable housing assembly is not positively recited and is a functional limitation; further, the timing of when the reusable housing assembly is attached is not defined; as such, a reusable assembly is functionally capable of attaching to a reservoir after the catch feature attaches to the reservoir); and 
a latching feature on a second end of (50 in fig. 4; see below), and monolithic with the body portion (fig. 2 shows the latching feature 50 as monolithic with body portion 40), the latching feature configured to interact and lock onto the reservoir (fig. 9).

    PNG
    media_image4.png
    408
    455
    media_image4.png
    Greyscale

	Regarding claim 2, Connell discloses the body portion further comprising an indent wherein the indent is configured to interact with the reservoir (see below; the examiner notes that the claimed “interaction” is not further defined; as seen in fig. 9, the indent abuts the reservoir so to be “interacting” with the reservoir).

    PNG
    media_image5.png
    307
    416
    media_image5.png
    Greyscale

Regarding claim 3, Connell discloses the catch feature comprising a ramp (see below).

    PNG
    media_image6.png
    425
    425
    media_image6.png
    Greyscale

	
Regarding claim 5, Connell discloses the body portion further comprising a tapered tubing opening (see below) which is largest at an exterior face of the body portion (see below), the first end of the tubing connecting to the tapered tubing opening (see below).

    PNG
    media_image7.png
    258
    323
    media_image7.png
    Greyscale

Regarding claim 6, Connell discloses the body comprising an underside (see below), the underside comprising a core (the circumferential rib shown below is the “core”).

    PNG
    media_image8.png
    284
    342
    media_image8.png
    Greyscale

Regarding claim 11, Connell discloses a fluid reservoir system (10 in fig. 3) comprising: 
a disposable housing assembly (12, 13, 16 in fig. 3) comprising: 
a reservoir (12 in fig. 3); 
a tab portion (13 in fig. 3), the tab portion comprising a female latching feature (bottom surface of 13 in fig. 9 which is shown to be engaged with latch 50); and 
an exit (top surface of 13 in fig. 9 is shown to have an exit since the projecting member 36 extends through the surface), the exit fluidly connected to the reservoir (fig. 9); and 
a fluid connector assembly (see fluid connector assembly designated above on pg. 4 of action) comprising: 
a body portion (40 in fig. 2); 


    PNG
    media_image2.png
    623
    695
    media_image2.png
    Greyscale


a male latching (see below) feature on, and monolithic with (fig. 2 shows the latching feature below monolithic with the body), a first end of the body portion configured to interact with the female latching feature on the disposable housing assembly (see below); 


    PNG
    media_image9.png
    408
    455
    media_image9.png
    Greyscale
 
and a tubing (see below), a first end of the tubing being fluidly connected to the plug fluid path (see below) and a second end of the tubing being connected to a cannula interface (see below; the examiner notes that “cannula interface” is not particular defined; the end below is shown to be connected to a small cannula of part 

    PNG
    media_image3.png
    213
    695
    media_image3.png
    Greyscale


wherein the plug portion of the fluid connector assembly couples within the exit of the disposable housing assembly and provides a fluid connection between the reservoir and the tubing (fig. 9 shows the plug inserted into the exit to fluidically couple the vial to the tubing above).
Regarding claim 13, Connell discloses the catch feature comprising a ramp.

    PNG
    media_image6.png
    425
    425
    media_image6.png
    Greyscale


Regarding claim 15, Connell discloses the body portion comprising an indent (see below) wherein the indent is configured to interact with a reusable portion of an infusion pump (the examiner notes that the reusable portion of an infusion pump is a functional limitation and is not positively recited; as such, the indent shown below is capable of interacting with a reusable portion of an infusion pump).

    PNG
    media_image10.png
    246
    333
    media_image10.png
    Greyscale

Regarding claim 16, Connell discloses the body portion further comprising a tapered tubing opening (see below), the first end of the tubing connecting to the tapered tubing opening (see below).

    PNG
    media_image11.png
    290
    323
    media_image11.png
    Greyscale

	Regarding claim 17, Connell discloses the body portion further comprising a core (the examiner notes that the “core” is not particularly defined; the annular rib shown below is considered the core).

    PNG
    media_image12.png
    284
    342
    media_image12.png
    Greyscale

Regarding claim 22, Connell discloses the plug portion projects away from the body portion (fig. 2 shows the plug projecting downwards from the body portion 40).
	Regarding claim 24, Connell discloses a fluid connector assembly (see below) comprising: 

    PNG
    media_image1.png
    623
    695
    media_image1.png
    Greyscale

	a body portion (40 in fig. 2); 
	a plug portion located on the body portion (see below) and comprising a plug fluid path (44 in fig. 2); 

    PNG
    media_image2.png
    623
    695
    media_image2.png
    Greyscale

	a tubing (see below), a first end of the tubing coupled to the body portion (see below) and in fluidic communication with the plug fluid path (see below), a second end of the tubing being connected to a cannula interface (see below; the examiner notes that “cannula interface” is not particular defined; the end below is shown to be connected to a small cannula of part 54), a majority of the tubing inclusive of the second end being external to the body portion (see below); 

    PNG
    media_image3.png
    213
    695
    media_image3.png
    Greyscale

	a catch feature projecting from a first end of the body portion (50 in fig. 4; see below); and a latching feature (50 in fig. 4; see below) monolithic (fig. 2 shows the latching feature monolithic with the body) with and projecting from a second end of the body portion (see below).

    PNG
    media_image13.png
    310
    425
    media_image13.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fangrow (US 5810792) in view of Sadiow (US 20030083640).
	Regarding claims 1 and 24, Fangrow discloses
	A fluid connector assembly (10 in fig. 6) comprising: 
	a body portion (44 in fig. 6); 
	a plug portion located on the body portion (16 and 64 in fig. 6), the plug portion comprising a plug fluid path (48 in fig. 6);
 	a catch feature on a first end of the body portion (see below) and configured to attach to a reservoir and hold the fluid connector assembly in place before a reusable 
	a latching feature on a second end of (see below), and monolithic with the body portion (fig. 6 shows the latching feature monolithic with the body), the latching feature configured to interact and lock onto the reservoir (fig. 6).

    PNG
    media_image14.png
    455
    613
    media_image14.png
    Greyscale

	Fangrow further teaches that the luer port (34 in fig 6) is intended to be connected to an influent line to introduce fluid to a patient’s vein (3:18-21)

	Sadiow teaches a tubing (fig. 1) having a first end of the tubing (end of tubing not shown) and a second end of the tubing connected to a cannula interface (40 in fig. 1 is shown to be interfacing with cannula 44).  Since Fangrow teaches that the luer port (34 in fig. 6) is intended to be connected to…., it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid connector assembly to have the first end of the tubing connected to the luer port of Fangrow for the purpose of enabling fluid to be delivered from an IV bag, through the connector and to the patient for treatment.  Once modified with the teachings of Sadiow, Fangrow teaches that the first end is fluidically connected to the plug fluid path (fluid would flow from the first end through the connector and into the plug portion) and a majority of the tubing inclusive of the second end being external to the body portion (fig. 1 of Sadiow).
	Regarding claim 2, in the modified device of Fangrow, Fangrow discloses the body portion further comprising an indent wherein the indent is configured to interact with the reservoir (see below; the examiner notes that the claimed “interaction” is not further defined and the reservoir is a functional limitation; as such, the indent below is functionally capable of “interacting” with a reservoir).

    PNG
    media_image15.png
    356
    613
    media_image15.png
    Greyscale

	Regarding claim 3, in the modified device of Fangrow, Fangrow discloses the catch feature comprising a ramp (see below).

    PNG
    media_image16.png
    660
    613
    media_image16.png
    Greyscale

Regarding claim 6, in the modified device of Fangrow, Fangrow discloses the body comprises an underside (see below), the underside comprising a core (the examiner notes that the claimed “core” is not particularly defined, the portion below is interpreted to be the core).

    PNG
    media_image17.png
    660
    613
    media_image17.png
    Greyscale


	Regarding claim 22, in the modified device of Fangrow, Fangrow discloses the plug portion projects away from the body portion (fig. 6 shows the plug portion projecting downwardly from the body portion).
	Regarding claim 23, in the modified device of Fangrow, Sadiow discloses the fluid connector assembly further comprises at least one frangible portion (48 in fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783